


Unofficial English Translation of a French Document.







SALE AGREEMENT




By and between the undersigned:




Of the first part:




The Belgian société anonyme “Gérard Dekoninck”, abbreviated to “GDK”, registered
in the Belgian companies database [Banque Carrefour des Entreprises] under
number 0425.908.489, whose registered office is located at 22 rue Phocas
Lejeune, 5032 Gembloux (Les Isnes), Belgium, registered for value-added tax
under number 425.908.489, and incorporated by means of a deed executed by the
notary Michel DUCHATEAU in Liège on 28 June 1984, extracts of the minutes of
which were published in appendix to the Moniteur Belge on 24 July 1984 under
number 2351-28, and whose articles of association have been amended on a number
of occasions, most recently under the terms of the minutes of an Extraordinary
General Meeting drawn up by Maître Damien LE CLERCQ, a notary in Namur, on 9
November 2010, published in appendix to the Moniteur Belge on 26 January 2011
under number 11013596,




Which certifies that it is the sole owner of the property described below,




Herein represented by Mr Jacques DEKONINCK, born in Warnant on 6 March 1961and
Mr Gérard DEKONINCK, born in Warnant on 12 March 1952.




Mr Gérard DEKONINCK is herein represented according to authority granted by
private agreement dated 25 February 2015 by the above-named Mr Jacques
DEKONINCK.




Hereinafter referred to as: “the seller”.




Of the second part:




The Belgian société anonyme “Belgian Volition”, registered in the Banque
Carrefour des Entreprises under number 0891.006.861, whose registered office is
located at 20/A rue du Séminaire, 5000 Namur, registered for value-added tax
under number 0891.006.861, and incorporated by means of a deed executed by the
notary Sophie Maquet, under the name “VALIBIO” on 18 July 2007, the minutes of
which were published in appendix to the Moniteur Belge on 31 July 2007, under
number 07114322, and whose articles of association have been amended on a number
of occasions, most recently under the terms of the minutes of an Extraordinary
General Meeting drawn up by Maître Pierre HAMES, a notary in Namur, on 30
October 2015, published in appendix to the Moniteur Belge on 27 November 2015
under number 15170771,




Herein represented by Mr Gaëtan MICHEL, born in Namur on 25 October 1972 and Mr
Cameron REYNOLDS, born in Perth (Australia) on 25 February 1971.




Mr Cameron REYNOLDS is herein represented according to authority granted by
private agreement dated 13 April 2016.




The Belgian société anonyme “Belgian Volition” is purchasing this property on
its own behalf and on behalf of a company to be determined no later than 3
months from the date of this document for which company “Belgian Volition”
stands as security. Failing ratification within a period of 3 months from the
date of this document, “Belgian Volition” is considered as purchasing this
property on its own behalf.




Hereinafter referred to as: “the purchaser”.





1

Offices of Maîtres Stéphane Watillon & Pierre Hamès, a partnership of notaries,

in Namur – Tel. 081/22.91.23




--------------------------------------------------------------------------------




THE PARTIES AGREE AS FOLLOWS:




The undersigned of the first part represents that it is selling to the
undersigned of the second part, who accepts, the following




PROPERTY:




MUNICIPALITY OF GEMBLOUX, 8th division (Les Isnes)




A building located at 22, rue Phocas Lejeune, Gembloux (Les Isnes), being a
warehouse with offices situated on and with a parcel of land, shown in the
cadastral register according to the deed as a piece of land and in the locality
of “Florivaux”, forming part of section B number 55N and covering an area of 11
hectares, 16 ares and 72 centiares, and in the recent cadastral register under
section B no. 0055XP0001 covering an area of 39 ares and 90 centiares.




Such as this parcel of land is marked out in blue on the measurement and
subdivision plan dated 5 February 2008, drawn up by Mr Jean-Marie JAUMOTTE, a
real-estate surveyor and valuer with the Surveying Firm Géomètre BEXIMMO SPRL.




A copy of the plan remains appended to the deed dated 14 August 2008 executed by
Jacques BODSON, the interim deputy commissioner of the Namur Building Purchase
Committee. The purchaser acknowledges that it has received a copy thereof.




Comments:




·

The following items are also included in the sale: solar panels and/or
photovoltaic panels installed on the roof, together with any equipment allowing
them to operate and any accessories relating thereto (including any
environmental certificates).

·

The following items are not included in the sale: pipes, meters and other
appliances placed within the property described above, by any public or private
authorities, for rental purposes.

·

According to a recent (within the past year) extract from the land tax register,
the cadastral income (non-index-linked) assigned to the property is eight
thousand and sixty-five euros (8,065 EUR).




For a PRICE of one million two hundred thousand euros (1,200,000 EUR).




As a performance bond covering its undertakings, prior hereto, the purchaser has
paid the sum of sixty thousand euros (60,000 EUR) into account no. BE41 0682
2108 0710, opened in the name of the notary drawing up the deed. The parties
expressly agree that payment of this bond is an essential condition of the sale.
If payment is not made by the deadline set, the seller shall be entitled to
consider the sale null and void, pursuant to the recovery clause appearing below
in item 15.




These monies will be held on deposit by the notary drawing up the deed, until
such time as the official deed relating hereto has been signed, and posted in
the purchaser’s name, with the seller’s agreement. However, if the sale goes
ahead, any interest earned on these monies will be credited to the seller. The
parties shall leave the notary drawing up the deed, under the latter’s entire
responsibility, to choose the bank with which these monies are held.




Whereof discharge, in the appropriate amount, subject to successful encashment
if payment is made by cheque.




These monies shall constitute a down payment on the price as soon as the
official deed is signed.




The remainder of the price, i.e. one million one hundred and forty thousand
euros (1,140,000 EUR), plus all costs, shall be due and payable no later than
the time of signature of the official deed relating hereto.




All payments shall be made exclusively in the offices of the notary executing
the deed of sale (referred to herein as the “notary drawing up the deed”).




Terms and Conditions




1. TRANSFER OF OWNERSHIP




The purchaser will own the property with effect from the time of signature of
the official deed relating hereto; consequently, the property sold will remain
at the seller’s risk until that time, though without prejudice to any damages
claimed by the seller from the purchaser in the event of a delay attributable to
the latter.





2

Offices of Maîtres Stéphane Watillon & Pierre Hamès, a partnership of notaries,

in Namur – Tel. 081/22.91.23




--------------------------------------------------------------------------------




2. OCCUPATION/TRANSFER OF ENJOYMENT




The property shall be free of any lease rights and any occupation. The
purchaser’s enjoyment of it shall commence with effect from signature of the
official deed relating hereto, by taking actual possession and by the seller
handing over all keys or controls in its possession.




No later than the time of signature of the said official deed, and subject to
damages being payable in the event of non-performance, the seller shall remove
or arrange to have removed at its expense all furniture and moveable objects of
any kind that are still present in the premises sold, with the exception of
those forming part of this sale.




The purchaser is reminded that it cannot enter into any valid undertakings with
new occupants (tenants, etc.) until such time as the notarised deed relating
hereto has been signed.




3. FIRE INSURANCE




The seller represents that the property is currently insured. It will maintain
its policy in force until such time as the official deed of sale has been
executed and represents that it is aware of the obligation incumbent on it to
inform its insurance company thereof, at that time.




With effect from the execution of the official deed, the purchaser shall be
personally responsible for arranging insurance against fire and other risks, and
shall take any useful measures in this regard, without the seller’s
intervention.




4. CHARGES - TAXES




a) Without prejudice to its right to change supplier(s), the purchaser shall
continue all water, gas and electricity supply contracts relating to the
property sold, and shall pay these utility charges once it has taken possession
of the property.




To this end, the parties shall read the meters no later than the time when the
purchaser takes possession. The seller and purchaser shall themselves give
notice to the authorities and companies concerned in good time.




b) Once it has taken possession of the property, the purchaser shall pay and
bear all contributions and taxes, duties and charges of any kind payable on the
property sold, both at that time and thereafter, pro rata temporis.




It shall pay the share for which it is responsible, to the seller, either at the
time of signature of the official deed or within eight days of being asked to do
so, as the seller chooses. In this regard, if the property tax [précompte
immobilier] for the current financial year has not yet been established or
notified on the date of signature of the official deed of sale relating hereto,
the seller shall be entitled to claim the purchaser’s share of this tax on the
basis of and on production of the tax assessment list for the preceding year, as
a fixed amount and a compromise settlement, constituting full discharge between
the parties on this subject.




5. MORTGAGE SITUATION




The property is sold to be handed over free from all preferential and mortgage
charges and of any impediments of any kind.




This sale is agreed to under the suspensive condition that any registered
creditors or transcribed creditors who have executed an attachment, as shown in
the mortgage schedule or any notifications/ services or transfers of receivables
executed by the notary drawing up the deed, agree to grant discharge no later
than the time of signature of the official deed of sale. This condition is
stipulated in the interests of the purchaser, who is the only party entitled to
avail itself thereof.




Consequently, the purchaser agrees that the notary drawing up the deed shall
deduct from the selling price any monies necessary to pay off preferential and
mortgage creditors, and it therefore waives the benefit of Article 1653 of the
Civil Code.




The seller shall notify, as soon as possible, the notary appointed to execute
the official deed of sale, of any mortgage registration(s) and record(s) of
attachments, mortgage mandate(s) or other types of mandate encumbering the
property sold, including any that it becomes aware of between the date hereof
and that of the deed of sale.




6. CONDITION OF THE PROPERTY/DEFECTS




The property is sold in its current condition, which is well known to the
purchaser, who represents that it has already inspected it and has sought and
received all information regarding its situation, condition and intended use.





3

Offices of Maîtres Stéphane Watillon & Pierre Hamès, a partnership of notaries,

in Namur – Tel. 081/22.91.23




--------------------------------------------------------------------------------




In this regard, the purchaser is at liberty to have a condition-of-premises
report drawn up in the presence of both parties, at its own expense.




The purchaser shall not have any recourse against the seller on the grounds of
poor condition of the buildings, dilapidation, construction defects and defects
in the ground or subsoil, regardless of whether such defects are apparent or
hidden (in the latter case only, insofar as the seller was unaware of them), nor
on the grounds of common ownership rights shared with adjacent properties
covering walls, fences, hedges and ditches separating the properties. The seller
represents that as far as it is aware, there are no serious hidden defects (of a
nature such that, if the purchaser had been aware of them, it would not have
purchased the property sold or would have paid a lower price for so doing),
including dry rot and harmful insects.




The seller warrants that it will not make any alterations to the property being
sold, nor will it allow any third parties to do so.




Until the day on which the purchaser takes possession, the seller shall
maintain, at its expense, a minimum level of heating in the property being sold,
to prevent the harmful effects of frost and other elements.




To the extent necessary, the purchaser shall be subrogated in all of the
seller’s rights linked to the ten-year guarantee referred to in Article 2270 of
the Civil Code.




7. EASEMENTS/SPECIAL CONDITIONS




The property is sold with any common ownership rights applicable and with any
active and passive easements that it may benefit from or be encumbered with, but
it shall be the purchaser’s responsibility to assert the former and to defend
itself against the latter, at its own expense and risk, without any intervention
by or recourse against the seller.




The purchaser acknowledges that it has received a copy of the special conditions
or easements appearing in the seller’s deed of title (a deed executed by the
Namur purchase committee on 14 August 2008) and that it has taken cognisance
thereof, and more particularly of Articles 8 to 14 of the said deed and of the
“MISCELLANEOUS INFORMATION” contained therein. These items shall be transcribed
in full from the deed to be executed, into the official deed.




It represents that it has properly understood the practical implications of
these special conditions or easements and requires no further explanation(s)
other than that/those given by the seller.




The seller represents that as far as it is aware, the property is not encumbered
with any other easements, and that it has not personally granted any such
easements.




The purchaser shall be subrogated in all of the seller’s rights and obligations
resulting from the stipulations appearing in the seller’s deed of title,
provided that these are still current and relate to the property presently being
sold.




8. AREA




The area of the property shall be completed according to the cadastral documents
and to the seller’s deed of title.




The figure entered in respect of the area it covers is not guaranteed; the
parties waive any recourse against one another in connection with any difference
related to the actual measurement, even if this difference were to exceed the
figure of one twentieth.




The same shall apply to the limits of the property sold; if necessary, the
purchaser shall personally arrange for the boundaries of the said property to be
marked out.




Cadastral indications are given for information purposes only.




9. ADMINISTRATIVE SITUATION OF THE PROPERTY SOLD




9.1 Planning aspects




a. General points




The purchaser acknowledges that it has been informed that prior hereto, on its
side, it is able to gather all information concerning the planning situation of
the property presently being sold and its environment.





4

Offices of Maîtres Stéphane Watillon & Pierre Hamès, a partnership of notaries,

in Namur – Tel. 081/22.91.23




--------------------------------------------------------------------------------




The notary who drafted this sale agreement has also particularly drawn the
attention of the purchaser, which the latter expressly acknowledges, to the
importance of and the need to personally check:




·

that the property being sold is in compliance with the permits issued by the
competent authorities;

·

and the legality of any works that have been or are said to have been executed
since the date of its construction, by contacting the planning department of the
municipality in which the property is located.




b. Designated use of the property – Permits – Certificate(s)




Under Article 85 of the Walloon Regional Development, Town Planning, Heritage
and Energy Code (CWATUPE), the seller represents that as far as it is aware:




·

the designated use of the property stipulated by the development plans (and if
applicable, the municipal structure map) is as follows:

·

Industrial and economic activity zone on the district plan.

·

the property was the subject of a building permit which the seller undertakes to
hand to the purchasers, together with the plans stamped by the Municipality, no
later than the time of signing of the official deed.

·

subject to the statements made above, the property has not been the subject
either of a subdivision permit or land development permission or of a building
or planning permit issued after the first of January nineteen hundred and
seventy-seven, or a planning certificate issued within the past two years.




The purchaser represents that it has obtained its information from the competent
planning authorities, to satisfy itself that the property forming the object
hereof can be used for its intended purpose.




c. Additional information – Absence of undertakings




Without prejudice to the statements made above under item a., the seller
represents that it is not giving any undertakings regarding the possibility of
carrying out or maintaining on the property any of the acts and works referred
to in Article 84, section 1, and if applicable, those referred to in Article 84,
section 2, sub-paragraph 1 of the same code.




The purchaser represents that it is aware that the CWATUPE code can be accessed
on the Walloon Region’s website, at the following address:




http://dgo4.spw.wallonie.be/dgatlp/dgatlp/Pages/DGATLP/PagesDG/CWATUP/GEDactualise/GED/gedListeArbo.asp




The undersigned are also reminded that:




·

none of the acts and works referred to in Article 84, sections 1 and 2 can be
carried out on the property, unless a planning permit is obtained;

·

there are rules governing the expiry date of planning permits;

·

even if a planning certificate is in existence, it is still necessary to apply
for and obtain the planning permit.




d. Miscellaneous – Seller’s representations




The seller further represents that:




·

it is not aware of any breach of planning rules in relation to the property
sold;

·

any construction or development work executed at its initiative has been
executed, if applicable, after permission has been granted by the competent
authorities;

·

the property described above: is neither listed nor the subject of a listing
procedure initiated during the past year;

·

is not registered on the safeguarding list;

·

does not appear on the heritage inventory;

·

and that it is not situated within a safeguarding zone or an archaeological
site, as defined in the CWATUP code, or within a “Natura 2000” zone.

·

it has no knowledge of the property described above being:

·

either subject to the pre-emption right referred to in Articles 175 et seq. of
the same code;

·

the object of a compulsory purchase order, either in the past or currently;

·

or concerned by the legislation covering mines, tailings and quarries, or by the
legislation covering sites earmarked for redevelopment;





5

Offices of Maîtres Stéphane Watillon & Pierre Hamès, a partnership of notaries,

in Namur – Tel. 081/22.91.23




--------------------------------------------------------------------------------




·

or included within the perimeter of a land consolidation plan decreed by law;

·

or situated within an area at risk of flooding, as defined by the royal decree
of the twenty-eighth of February two thousand and seven.




9.2 Environment – contaminated land management – Seveso decree




a. Environmental Permit (PE) decree




Without prejudice to the statements made below, the seller represents that the
property being sold is probably the object of an environmental permit, such that
it should be mentioned in the official deed and should make reference to Article
60 of the PE. The seller represents that the content of this permit, if any, is
not likely to reduce the value of the property significantly.




b. Contaminated land management




The parties acknowledge that their attention has been drawn to the fact that:




1. the presence of contaminated earth in the ground, regardless of the origin or
date of the pollution in question, may be deemed to constitute waste;




2. in this regard, the waste holder, i.e. in brief the party who either owns it
or is in actual control of it (the operator, or if applicable, the owner) is
bound by a series of obligations, ranging from a management obligation
(collection, transportation, recovery or disposal, etc.) to a clean-up or even a
remediation obligation, which entail a severe financial burden and, if not
complied with, are punishable under administrative, civil and criminal law.




These points having been made, the seller represents that as far as it is aware,
following years of peaceful and useful enjoyment – though without the purchaser
insisting that the seller carries out further investigations (e.g. soil analysis
performed by an approved organisation) – there is nothing, in its view, to
prevent the property sold being used, in light solely of this question of the
ground itself, for industrial purposes and that accordingly, it has neither
carried out nor allowed to be carried out on the property sold, any acts or
activities likely to cause pollution prior to these presents, that might be
incompatible with the intended future use of the property.




c. Seveso decree




The seller represents that it has no knowledge of the property sold being
included within or close to a “Seveso” perimeter adopted pursuant to Article 136
bis of the CWATUPE code, and more generally, being included within any of the
perimeters referred to in Article 136 bis of the CWATUPE code that might
adversely influence, or seriously hamper the issuing of any administrative
authorisation (planning permit, subdivision permit, etc.).




10. EQUIPMENT – TECHNICAL ASPECTS




a. Heating oil/Gas




The seller represents that there is no gas or heating oil storage tank inside
the property sold.




b. Building Energy Performance (PEB) Certificate




The seller and the purchasers represent that they have been informed that on 13
November 2011, the following (theoretically) entered into force:




·

the Walloon Government decree of 20 October 2011 covering certification of
existing non-residential buildings, which stipulates that with effect from that
date onwards, a PEB certificate is required in principle at the time any deed is
drawn up that either confers a personal right of enjoyment or declares, assigns
or constitutes a right in rem (subject to any legal or regulatory exceptions)
relating to an existing non-residential building;

·

sanctions that apply in the absence of such a certificate.




Nevertheless, notwithstanding the fact that it entered into force on 13
November, in the current state of Walloon regional law, this obligation cannot
be actually executed here, insofar as firstly, the tools allowing such a
certificate to be drawn up are not yet available, and secondly, there is
currently no certificate provider approved for this purpose.





6

Offices of Maîtres Stéphane Watillon & Pierre Hamès, a partnership of notaries,

in Namur – Tel. 081/22.91.23




--------------------------------------------------------------------------------




With the benefit of this information, the parties here and now expressly call
upon the notary drawing up the deed to notarise the official deed of sale and,
to the extent necessary, waive the right to apply to have this deed declared
null and void, bearing in mind this force majeure situation.




c. Temporary Or Mobile Works




The undersigned are reminded that they have been informed that by virtue of the
royal decree of the twenty-fifth of January two thousand and one, any owner who
has several pieces of construction, conversion or renovation work carried out on
his property, either at the same time or one after the other, is required to use
the services of a “site work coordinator”, whose task will be to compile a
“subsequent intervention dossier” containing useful health and safety
information to be taken into account at the time of any subsequent works. In the
event of a change of ownership, this dossier must be passed on to the new owner.




The seller represents that it has carried out work on the property since the
first of May two thousand and one; it undertakes to hand over to the purchaser,
no later than the date of signature of the deed, a “subsequent intervention
dossier”, i.e. the technical dossier relating to the property, containing
invoices, plans, permits, instructions for use, diagrams, photos, etc. relating
to the works carried out.




The seller represents that it has been warned of the consequences, notably in
terms of liability, of not passing on the said dossier to the purchaser.




d. Cables And Pipework Beneath The Property (CICC)




The purchaser represents that it has been made aware that it can check on the
CICC website (https: www.klim-cicc.be) for the presence of any underground
pipework and conduits within the property or close to it, notably in the event
of work being carried out on the property.




11. OFFICIAL DEED




The parties shall have this sale registered as an authentic instrument within 4
months hereof on the date fixed following a proposal made by the notary drawing
up the deed.




The parties are aware that each of them is entitled to choose their own notary
(at no extra cost, provided that this choice is notified within eight calendar
days following signature of the sale agreement), and they have appointed either
Maître Stéphane WATILLON or Maître Pierre HAMES, being notaries in partnership
in Namur, as their notaries to draw up the official deed.




12. COSTS OF SALE/REGISTRATION/VAT/CAPITAL GAINS TAX – REGIONAL AID




a. Costs




All costs, duties and fees payable in connection herewith and with the
forthcoming official deed, including any costs payable for measurement and
marking out of boundaries, shall be payable by the purchaser.




b. Registration duties/Tax (= tax payable on property transfer)




1) The parties represent that they have been made aware that they are jointly
and severally liable for payment of registration duties, to be settled within 4
months following the signature hereof.




2) The appearers represent that this sale is not being undertaken for the
purpose of purchasing a property assigned in whole or in part to residential
use, such that it is not covered by Article 44 bis of the Walloon Registration
Duties Code; in point of fact, the property covered by this sale is currently
used as an industrial building, excluding any residential use.




3) The purchaser represents that it does not qualify for the reduction provided
for in Articles 52, 53, 57 and 62 of the Registration Duties Code.




4) The seller acknowledges that its attention has been drawn to the fact that
the capital gain realised on disposal, for valuable consideration, of buildings
located in Belgium may be taxable as miscellaneous income, and that capital
gains tax may be payable on the sale of a property that has been depreciated for
business purposes or on the sale of a second home within five years or of a
parcel of land within eight years following its acquisition.





7

Offices of Maîtres Stéphane Watillon & Pierre Hamès, a partnership of notaries,

in Namur – Tel. 081/22.91.23




--------------------------------------------------------------------------------




c. VAT – SOCIAL SECURITY CONTRIBUTIONS




The seller represents that it is VAT-registered, under number 425.908.489.




13. INTEREST




Beyond the agreed due dates for payment, all monies still outstanding shall bear
interest at the rate set by law plus two per cent per annum, calculated on a
daily basis until such time as payment is received in full, without formal
notice being required, as the debtor shall be deemed to have received such an
instruction to pay merely by virtue of the arrival of the due date, without
prejudice to collectability.




14. JOINT AND SEVERAL LIABILITY




Each party shall be jointly and severally liable for its own undertakings and
those of its successors in title.




15. PERFORMANCE – EXPRESS AVOIDANCE CLAUSE




If one party continues to default on its obligations and after a formal notice
to comply has been sent by recorded delivery letter and remains without effect
for 15 days, the other party shall be entitled to:




·

either automatically consider the sale null and void (without any need for the
intervention of the courts), with immediate effect on the date of notification
of its decision by recorded delivery letter, and no other formal notice to
comply shall be necessary prior to such notification. In this case, a sum
equivalent to ten per cent (10%) of the selling price stipulated above shall be
payable by the defaulting party as damages, less the down payment paid by the
purchaser (or following reimbursement thereof).




In order to meet their tax obligations, the parties shall formalise the
cancellation of the sale in writing, at the first demand of one party. This
cancellation agreement, together with this sale agreement, shall be subject to
the formality of registration (a fixed duty of €10.00 per agreement) by the
first party to take action and no later than one year after signature of this
agreement.




·

or to pursue enforcement of this contract.




Cancellation shall give rise to payment of damages, fixed at the sum of ten per
cent (10%) of the selling price.




In both cases, the defaulting party shall bear all legal costs.




16. CAPACITY – MISCELLANEOUS




The undersigned parties represent that they enjoy full legal capacity, and more
particularly that they are neither the subject of any bans nor are they bankrupt
or insolvent; GDK however represents that it is undergoing a reorganisation
procedure ordered by the courts and intends to file a petition for bankruptcy in
the near future at the office of the clerk of the commercial court.




·

The seller represents that the property is not encumbered with any pre-emption
rights, purchase options or redemption rights, with the exception of those
referred to in item 18 below.




17. COSTS OF PROCEEDINGS




All costs of any kind incurred pursuant to performance provisions or via any
legal proceedings, shall be payable by the defaulting party.




18. SUSPENSIVE CONDITION(S)/MORTGAGE LOAN




a) In accordance with the CWATUP code, this sale is concluded under the
suspensive condition that the authorities concerned do not exercise the
pre-emption right granted to them by Articles 177 and 180 of the said code. As
far as the seller is aware, the property sold is not concerned by these
provisions.





8

Offices of Maîtres Stéphane Watillon & Pierre Hamès, a partnership of notaries,

in Namur – Tel. 081/22.91.23




--------------------------------------------------------------------------------




b) This sale is concluded under the suspensive condition that the purchaser
obtains a mortgage loan amounting to at least seventy per cent of the selling
price, at a maximum interest rate of 3%, within 4 months hereof.




The purchaser shall take all normal steps to obtain this loan.




If the loan applied for is not granted, the purchaser shall inform the
abovementioned notary WATILLON thereof, by recorded delivery letter posted
within 4 months following signature of this agreement (or by means of a
document, in return for an acknowledgement of receipt issued by the notary,
within the same period of time), by producing a document emanating from the
abovementioned lending institution, as proof of the rejection. If this
information is not provided, the loan shall be deemed to have been obtained once
this time period expires and the sale shall thus be completed. The seller shall
be entitled to demand proof of the rejection invoked.




c) This sale is concluded under the suspensive condition that the economic
office of the province of Namur or the Intermunicipal company does not exercise
the pre-emption right and redemption right enjoyed by the latter and under the
suspensive condition that the latter grant(s) permission for the activity
involved and for the project submitted by the undersigned.




d) In the event of bankruptcy or any event likely to change the legal capacity
of the GDK company, this sale is concluded on the suspensive condition of the
obtaining of all the necessary authorisations, within 4 months following this
agreement, from the trustee, if any, of the commercial court, or from any other
appropriate authority. This condition is stipulated in the purchaser’s interest
and the latter may solely benefit from it.




THIS AGREEMENT SHALL BE PERMANENTLY BINDING ON THE UNDERSIGNED PARTIES, subject
to the reservations explicitly set forth therein.




Executed at Namur, on April 15, 2016




In triplicate, with each party acknowledging that they are in possession of one
copy hereof.













GÉRARD DEKONINCK S.A.

 

BELGIAN VOLITION S.A.

 

 

 

/s/ Gérard Dekoninck

 

/s/ Gaëtan Michel

Gérard Dekoninck

 

Gaëtan Michel

 

 

Chief Executive Officer and Director





























9

Offices of Maîtres Stéphane Watillon & Pierre Hamès, a partnership of notaries,

in Namur – Tel. 081/22.91.23


